        Case 1:16-cv-01724-RC Document 111 Filed 06/12/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS; and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,
                Plaintiffs,                 No. 1:16-cv-01724-RC

v.

DAVID L. BERNHARDT, Secretary, U.S.
Department of the Interior; CASEY
HAMMOND, Acting Director, U.S. Bureau of
Land Management; and U.S. BUREAU OF
LAND MANAGEMENT,

                   Defendants,

and

WESTERN ENERGY ALLIANCE;
PETROLEUM ASSOCIATION OF
WYOMING; AMERICAN PETROLEUM
INSTITUTE; STATE OF WYOMING;
STATE OF COLORADO; and STATE OF
UTAH,

                   Intervenor-Defendants.


INTERVENOR-DEFENDANT AMERICAN PETROLEUM INSTITUTE’S OPPOSITION
        TO MOTION FOR RECONSIDERATION OF REMAND ORDER

Stacy Linden                                Steven J. Rosenbaum
Ben Norris                                  Bradley K. Ervin
AMERICAN PETROLEUM INSTITUTE                COVINGTON & BURLING, LLP
1220 L St., N.W.                            One CityCenter
Washington, D.C. 20005                      850 Tenth St., N.W.
Phone: (202) 682-8000                       Washington, D.C. 20001
Fax: (202) 682-8033                         Phone: (202) 662-6000
norrisb@api.org                             Fax: (202) 662-6291
                                            srosenbaum@cov.com

                                            Counsel for Intervenor-Defendant American
                                            Petroleum Institute
          Case 1:16-cv-01724-RC Document 111 Filed 06/12/19 Page 2 of 3



       Defendant-Intervenor American Petroleum Institute (“API”) opposes the Plaintiffs’ June

4, 2019 Motion to Amend (Dkt. No. 108) the Court’s May 29, 2019 minute order granting the

Federal Defendants’ motion for voluntary remand of the challenged Utah and Colorado oil and

gas leasing decisions. See May 29 Order. As detailed in the Federal Defendants’ June 12, 2019

Opposition to the Motion to Amend (Dkt. No. 110), Plaintiffs’ Motion is procedurally improper

and fails to carry Plaintiffs’ considerable burden to demonstrate a “clear error” or “manifest

injustice” requiring amendment or reconsideration of the Court’s May 29 Order. See id. at 2–3.

Accordingly, API hereby incorporates the Federal Defendants’ Opposition by reference, and

respectfully requests that, for the reasons stated therein, the Court deny Plaintiffs’ Motion.


                                                      Respectfully submitted,

Stacy Linden                                          /s/ Steven J. Rosenbaum
Ben Norris                                            Steven J. Rosenbaum
AMERICAN PETROLEUM INSTITUTE                          Bradley K. Ervin
1220 L St., N.W.                                      COVINGTON & BURLING, LLP
Washington, D.C. 20005                                One CityCenter
Phone: (202) 682-8000                                 850 Tenth St., N.W.
Fax: (202) 682-8033                                   Washington, D.C. 20001
norrisb@api.org                                       Phone: (202) 662-6000
                                                      Fax: (202) 662-6291
                                                      srosenbaum@cov.com

                                                      Counsel for Intervenor-Defendant American
                                                      Petroleum Institute




                                                  1
         Case 1:16-cv-01724-RC Document 111 Filed 06/12/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of June, 2019, I caused a true and correct copy of

the foregoing to be filed with the Court electronically via the CM/ECF system, which will serve

the foregoing by electronic means on all counsel of record in this case.


                                                     /s/ Steven J. Rosenbaum
                                                     Steven J. Rosenbaum
                                                     COVINGTON & BURLING, LLP
                                                     One CityCenter
                                                     850 Tenth St., N.W.
                                                     Washington, D.C. 20001
                                                     Phone: (202) 662-6000
                                                     Fax: (202) 662-6291
                                                     srosenbaum@cov.com




                                                 1
